Title: Francis Preston Blair to James Madison, 25 October 1832
From: Blair, Francis Preston
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Washington
                                
                                Octo 25. 1832.
                            
                        
                        I enclose you a paper containing a letter ascribed to you. I beg the favor of you to inform me by a single
                            line, whether it was written by you, or not. I am Sir with the greatest respect Yo. mo. ob. sv.
                        
                            
                                F. P. Blair
                            Ed: of the Globe
                        
                            
                            
                        
                    